Pee Curiam,
The learned judge below conceding that throwing open a strip of his lot as a part of a street to' the public for a number of years, may amount to dedication to public use as against the owner, nevertheless states accurately the rule that such action by the owner cannot of itself make the land part of the street *293so as to bind the municipality. Some act of acceptance on the part of the municipality must be shown before it can be held liable for failure to keep in repair, etc., citing: In re Alley in Pittsburg, 104 Pa. 622; Com. v. Moorehead, 118 Pa. 344, and Steel v. Boro. of Huntingdon, 191 Pa. 627.
. ' Applying this rule to the facts before him the judge said: “ In our case there was no evidence whatever of the acceptance of this sidewalk by the borough by either act or deed; it apparently was thrown -open to the public street by Miss Perkins for the convenience and accommodation of her tenants, for on her property immediately north where she resides, she still retains her fence along the eastern side of the roadway.” This amply sustains the nonsuit.
Judgment affirmed.